DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Office Action is in response to the Application filed on 11/24/2021.  Claims 16-20 are presently pending and are presented for examination.  Claims 1-15 are canceled and Claims 16 & 17 have been amended.  Claim 16 is an independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
determining a volume of an interior of an MRI scanner bore
selecting a patient safety positioning assembly
The Remarks filed 11/24/2021 do not cite where, within the Disclosure as originally filed, support for the amendment would be found.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the steps of determine a volume and selecting a patient safety positioning assembly.  It is not understood that the steps are encompassing or how the steps are to be performed.  As best understood by the Examiner, the operator of the MRI machine knows the size of their MRI machine bore and selects the patient safety positioning assembly for that sized MRI bore.  Claim 16 also recites, “different dimensions corresponding to different volumes associated with different spatial gradient strengths”.  The Examiner assumes the Applicant is referring to different MRI bore 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patient Comfort Systems (ITEM #: GE1113 PCS MRI Table Pad) and further in view of Deng (Deng, Jie (2018). MRI Safety Physics, Guidelines and Practice. Society for Pediatric Radiology; enclosed previously).
Claim 16:  Patient Comfort Systems teaches –
A method of using a patient safety positioning assembly in an MRI scanner (See Figure 1), the method comprising:

    PNG
    media_image1.png
    270
    392
    media_image1.png
    Greyscale
[AltContent: textbox (Figure 1)]

determining a volume of an interior of an MRI scanner bore (See Attachment 1 mailed 07/29/2020 from the Patient Comfort Website 2016)
the determined volume including an area along a top of the interior of the MRI scanner bore  (See Attachment 1 mailed 07/29/2020 from the Patient Comfort Website 2016)
selecting a patient safety positioning assembly having a functional portion dimensioned to occupy the determined volume (See Attachment 1 mailed 07/29/2020 from the Patient Comfort Website 2016)
the patient safety positioning assembly being selected from among a plurality of patient safety positioning assemblies having function portions for different dimensions corresponding to different volumes (See Attachment 1 mailed 07/29/2020 from the Patient Comfort Website 2016)
Examiner’s Note:  The operator of the MRI machine makes the determination of the volume of the interior of an MRI scanner bore as a mental process by looking at the bore, which would include the top of the interior of the MRI scanner bore.  The operator places an order on the Patient Comfort Systems website, the operator makes a selection from the three different sizes of the protection pad based on the determination made of the MRI bore size.
attaching a support portion of the patient safety positioning assembly to an end of the MRI scanner bore (See Figure 1); and
positioning the functional portion of the patient safety positioning assembly in an interior of the MRI scanner bore to occupy the volume (Figure 1)
Examiner’s Note:  The picture discloses a bumper barrier [protection pad] that is extending into the MRI bore.  The purpose of the protection pad positioned corresponding to a boundary of a spatial gradient threshold of the MRI scanner.  In 
Patient Comfort Systems fails to specifically teach an MRI scanner having a scanner bore in which a magnetic field with a different spatial gradient strengths is generated during operation.  However, Deng teaches – 
the MRI scanner in which the spatial gradient strength of the MRI scanner exceeds a predetermined threshold (Slide 7, 13 & 19-20) in order to understand the behavior of the magnetic spatial gradient for evaluating implant and device safety (Slide 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patient Comfort System to include the MRI details as taught by Deng in order to understand the behavior of the magnetic spatial gradient for evaluating implant and device safety (Slide 7). 
Claim 17/16:  Patient Comfort Systems teaches further comprising adjusting position of the functional portion between an open position and a close position (See Figure 1).
Examiner’s Note: While Patient Comfort Systems does not describe the method of using the protection pad, the Examiner contends that the method would be inherent for the operation and use of the protection pad of Patient Comfort Systems.
Claim 19/16:  Patient Comfort Systems further comprising removing the support portion of the patient safety positioning assembly from the end of the MRI scanner (See Figure 1).  Patient Comfort Systems does not specifically teach removing when a MRI scanning is over.  However, removing the protection pad when a MRI scan is over would have been obvious to one of ordinary skill in the art before the effective filing date 
Examiner’s Note: While Patient Comfort Systems does not describe the method of using the protection pad, the Examiner contends that the method would be inherent for the operation and use of the protection pad of Patient Comfort Systems.  Patient Comfort Systems is disinfected and standard hospital protocols require cleaning between patient use.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patient Comfort Systems (ITEM #: GE1113 PCS MRI Table Pad) and further in view of Deng (Deng, Jie (2018). MRI Safety Physics, Guidelines and Practice. Society for Pediatric Radiology; enclosed previously).
Claim 18/17/16:  Patient Comfort Systems teach wherein the position of the functional portion is adjusted (See Figure 1).  Patient Comfort Systems fails to teach joints.  However, Ginanneschi teaches joints mounted on a housing of the MRI scanner (Figure 1, Element 104, 105, 5 & 7) in order to have an element for closing the shield on the open side/s of the detection cavity (Para 0025).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Patient Comfort Systems and McBride to include a joint in order to have an element for closing the shield on the open side/s of the detection cavity (Para 0025).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patient Comfort Systems (ITEM #: GE1113 PCS MRI Table Pad) and Deng (Deng, Jie (2018). MRI Safety Physics, Guidelines and Practice. Society for Pediatric Radiology; enclosed previously) and further in view of McBride (U.S. Patent 4,803,433 A)
Claim 20/16:  Patient Comfort Systems discloses an anti-slip undersurface (See Attachment 3).  Patient Comfort Systems fails to teach hook and loop fasteners.  However, McBride teaches attaching to an end of the MRI scanner via one or more hook and loop fasteners (Col 2. Line 76 – Col. 3, Line 2) in order to provide means for mounting and removing (Claim 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Patient Comfort Systems to include the hook and loop fasteners in order to provide means for mounting and removing (Claim 11).

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-20 have been considered but are moot because the new ground of rejection does not rely on the manner in which the references were applied in the prior rejection of record.  The previous rejection was in view of Rapoport (U.S. Patent Application 2014/0117989 A1) and the current rejection is:
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patient Comfort Systems (ITEM #: GE1113 PCS MRI Table Pad) and further in view of Deng (Deng, Jie (2018). MRI Safety Physics, Guidelines and Practice. Society for Pediatric Radiology; enclosed previously).
Patient Comfort Systems was relied on in previous rejections, however, no arguments have been submitted within the submitted Remarks, filed 11/24/2021, regarding rejection in view of Patient Comfort Systems.  Any remaining pertinent arguments will be addressed.    
	The Applicant submitted arguments that Deng explicitly recognizes that thermal injuries are not a function a function of spatial gradient strength.  The Examiner respectfully disagrees.  First, the Examiner contends that Deng was relied on for the teaching of “a spatial gradient strength of the MRI scanner exceeds a predetermined threshold” and not for thermal burns.  Second, the Examiner contends that Deng is analogous art.  The MPEP § 2131.05 states: 
a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.  

The Examiner contends that a Deng is within the same field of endeavor in MRI patient safety.  
The arguments are thus unconvincing.  The rejection is deemed proper and is hereby maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HB/Examiner, Art Unit 3793                                                                                                                                                                                             

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793